Citation Nr: 1423371	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1944 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

In her December 2012 substantive appeal, the appellant requested a hearing before the Board.  A videoconference hearing was duly scheduled before the undersigned Veterans Law Judge for April 11, 2014.  Prior to that date, on April 4, 2014, the appellant contacted VA to request a rescheduled hearing, noting that the she was attempting to obtain additional evidence in support of the appeal.  The Board construes the appellant's correspondence as a timely Motion for a new hearing.  38 C.F.R. § 20.704(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the appellant presented good cause for failing to appear for the videoconference hearing in April 2014.  See 38 C.F.R. § 20.704(c).  Accordingly, the motion to reschedule the appellant for a videoconference hearing before a Veterans Law Judge at the RO is granted.  In view of the foregoing, the appeal must be returned to the Manila RO so that the appellant can be scheduled for her requested hearing.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps in order to schedule the appellant for a videoconference hearing with a Veterans Law Judge of the Board at the local office in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

